Citation Nr: 0814922	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-15 529	)	DATE
	)
	MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing 
loss disability.

2.	Entitlement to service connection for depression to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2005 and July 2006 of the RO in Lincoln, Nebraska.  The 
September 2005 rating decision denied service connection for 
a bilateral hearing loss disability.  The July 2006 rating 
decision denied service connection for depression to include 
as secondary to a service-connected disability.  The issues 
have been merged on appeal.


FINDINGS OF FACT

1.	A hearing loss disability for VA purposes first became 
manifest many decades after service separation; the most 
probative evidence does not establish a link between any 
current hearing loss and a disease, injury or event in 
service.

2.	There is competent medical evidence establishing that the 
veteran's depression is etiologically related to his 
service-connected tinnitus.


CONCLUSIONS OF LAW

1.	A bilateral hearing loss disability was not incurred in or 
aggravated by active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).

2.	Service connection for depression is warranted.  38 
U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.306, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

Prior to the initial adjudication of the veteran's claim, 
letters dated in May 2005 and May 2006 fully satisfied the 
duty to notify provisions for the hearing loss and depression 
claims, respectively.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The May 2005 and 
May 2006 letters told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In August 2005, a VA medical opinion was obtained to address 
whether the veteran has a hearing loss disability that was 
caused by service.  The RO also scheduled the veteran for a 
VA examination in July 2006 to obtain an opinion as to 
whether he has depression that can be directly attributed to 
a service-connected disability.  The veteran did not appear 
for the scheduled exam.  A VA examination was later 
rescheduled in October 2006.  Again, the veteran did not 
appear for the exam.  In an October 2006 statement in support 
of claim, the veteran requested that his depression claim be 
adjudicated based on the evidence of record.  He further 
requested that if the evidence was lacking in regard to his 
claim that the RO notify him in writing of what is needed.  
The RO replied with a letter dated in February 2007, 
informing the veteran that it still needed evidence showing 
that his depression had existed from service to the present 
time.  The letter listed examples of the types of evidence 
that would help the RO makes its decision.  The veteran, 
however, indicated in response that he had no other 
information or evidence to give VA to substantiate his claim.  
As such, the Board may adjudicate the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for a chronic disease, including 
organic disease of the nervous system, if manifested to a 
compensable degree with one year following service.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability that is proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder that is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.

a.	Hearing Loss

The veteran contends that he incurred hearing loss as the 
result of in-service noise exposure.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The veteran has submitted a copy of an audiogram that was 
taken of him by a private audiologist, Dr. C.A.F., in April 
2005.  Accompanying the audiogram is an April 2005 statement 
from Dr. C.A.F., which reports the veteran's pure tone 
average for 1000, 2000, 3000 and 4000 Hertz as being 23.75 
decibels for the right ear and 25.00 decibels for the left 
ear.  The veteran's word recognition scores under the 
Maryland CNC Test were 92 percent bilaterally.  Based on his 
speech recognition score, the veteran's hearing impairment 
qualifies as a bilateral hearing loss disability.  See 
38 C.F.R. § 3.385.  

Although the record establishes that the veteran has a 
current bilateral hearing loss disability and that he was 
exposed to noise in service, there is no evidence to indicate 
that the two are related.  Service medical records are 
negative for complaints, a diagnosis, or treatment of hearing 
trouble.  At the August 1970 examination prior to discharge, 
the veteran denied a history of ear trouble or hearing loss.  
Physical examination revealed no abnormalities of the ears.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
0
0
LEFT
10
10
0
0
0

These audiometric findings reveal that no hearing loss 
disability was present at his separation examination.  
Additionally, there is no evidence of sensorineural hearing 
loss within 1 year of service separation.  38 C.F.R. §§ 
3.307, 3.309.  In fact, the earliest evidence of a hearing 
loss diagnosis is from 2005, nearly 35 years after the 
veteran's separation from service.

In his April 2005 statement, Dr. C.A.F. diagnoses the veteran 
with borderline normal hearing acuity bilaterally.  There is 
no opinion addressing the etiology of the veteran's 
borderline hearing acuity or its relationship to service.  

Also of record is a VA medical opinion dated in August 2005, 
which does address the etiology of the veteran's a bilateral 
hearing loss disability.  The veteran's claims file, 
including the results of the April 2005 audiogram and the 
accompanying statement from Dr. C.A.F., was reviewed by the 
examiner.  The examiner noted that audiometric results from 
both induction and separation indicated normal hearing 
sensitivity bilaterally, with all thresholds at separation 
between 0 and 10 decibels.  The examiner gave the opinion 
that it was not likely that the hearing loss was service-
connected.  This medical opinion is not contradicted 
elsewhere in the record.  

Taking into account all of the relevant evidence of record, 
service connection for hearing loss is not warranted.  As 
noted above, the veteran's August 1970 separation examination 
report does not reflect any complaints of hearing loss, and 
there is no indication that the veteran was diagnosed with 
the condition within a year of his separation from service.  
The first medical evidence of hearing loss is decades after 
his period of service had ended.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Further, as discussed above, the only evidence of 
record addressing etiology is the August 2005 VA audiological 
examination report which rules out a relationship between 
hearing loss and active service.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for hearing loss. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.	Depression

The veteran contends that he has depression secondary to his 
service-connected disabilities.  As discussed above, the 
veteran is not entitled to service connection for hearing 
loss.  The Board notes, however, that the veteran is 
currently service-connected for tinnitus.  This is his only 
currently service-connected disability.  Therefore, in 
reviewing his service connection claim for depression, the 
Board will consider whether depression was caused or 
aggravated by service-connected tinnitus.  38 C.F.R. § 3.310.  
For the reasons that follow, the Board concludes that service 
connection is warranted.

Service medical records indicate that in March 1970 the 
veteran was treated for chronic anxiety and frustration with 
manifestations of depression.  A VA report dated in November 
1969 indicates that he had previously been hospitalized for 
an emotional illness.  At the August 1970 separation 
examination, the veteran's psychiatric condition was reported 
as normal.

The evidence of record contains a psychological evaluation 
report from Affiliates in Psychology dated in April 2005, as 
well as a follow-up letter dated in August 2005.  The April 
2005 psychological evaluation diagnoses the veteran as having 
an adjustment disorder with anxiety and depression, and a 
personality disorder with prominent passive/aggressive and 
dependency features.  According to the report, the veteran's 
depression is characterized by his difficulties with medial 
and final insomnia, problems with his self esteem, severe 
amotivational behavior, and the difficulties associated with 
even speaking toward or thinking about his hearing problems.  
Psychologists M.C. and B.C. give the opinion that, despite 
his personality difficulties, the veteran's conspicuous 
depression and anxiety are based almost solely on his 
deteriorating hearing acuity.  

Supplementing the April 2005 psychological evaluation, the 
August 2005 letter from Affiliates in Psychology attributes 
the veteran's depression to his tinnitus.  Specifically, the 
letter states that the veteran's insomnia is unquestionably 
linked with his depressive difficulties and that his tinnitus 
is keeping him up at night.  The letter also states that the 
veteran's insomnia is adding to his problems of anxiety and 
depression, in addition to fatigue and other amotivational 
behavior.  The letter states that it, therefore, amends the 
earlier psychological report to reflect that a great deal of 
the veteran's psychological challenges are not only due to 
the binaural hearing loss but also to tinnitus.  

VA treatment records do not reflect any treatment for a 
mental health condition.  The RO was unable to conduct a VA 
psychiatric examination because the veteran failed to report 
for scheduled examinations on two separate occasions. 

Nonetheless, given that the evidence establishes a current 
diagnosis of depression and that the veteran's condition is 
in part associated with tinnitus, a disability for which he 
is already service-connected, the Board concludes that the 
veteran is entitled to service connection for depression on a 
secondary basis.

In view of these findings, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
veteran's depression is secondary to his service-connected 
tinnitus, and, therefore, service connection is warranted.  
The benefit-of-the-doubt rule has been applied in reaching 
this decision.  See 38 U.S.C. § 5107(b) (West 2002); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 
supra.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for depression as secondary 
to service-connected tinnitus is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


